Case 1:20-cv-03699-JGK Document 25-3 Filed 10/30/20 Page 1 of 3




 EXHIBIT 3
         Case 1:20-cv-03699-JGK Document 25-3 Filed 10/30/20 Page 2 of 3



  HESC'ISSION OF ASSI(; ME I' A I) AS,'H 11\WTION C'ONSEN'I' AGHEl•:l\n:NT TO
            "('ONSl ll.'11 (; A(;HEt-:1\11-:N I'. l>A.I EU MAHC'll 21, 2017"

          'I his ltl.'sdsi.1011 ill A,'llµ11111l't1I 1111d t\iis11111prl,111 ( ·1111Hl'III Aµrcc111 •111 In "C'11m111l1i11~
t\ µrl'Clllt'tll , Dllll'd l11rd1 11. l ll I 7" ( rill' " lh''ll'l~sln11 Aµrt•c111t·111 " ), IR111mlc hy 11ml hcl wcc11
l1flrolro dr \'(•n,•,u(•h,, S.A. (111>\ISA ). 111..·11111p1111) urµ1111l1cd 1111tll-r rhc l11w'l nl' 1hc Hcp11hlh.:11
llnlh 11ri111111 de \ 'cnc1111.'ln ("l'll \'S1\ " ), 1111d t•u v IISA, h1,•, , 11 l>cl11wnrc co111p1111y (" l'l>V
l IS:\" ), lorntC'd 111 <,~ huH ~S1h Slr't.~l'I, l·lnur . I , New Yurk , Nt•w Ymk , I 0022, I /11ltcd S1111cHof
   (\11h t\ llll'rka.


       WI 11:Rb \S, l'D V \JSA n11d l111cn1111crlc1111 ('n11s11lti11g, l11corporutcd (" l111crn111crk1111" )
nrc pnnics 10 thlll ccr111in ('011s11lti11g Agrcc1m:11t, dntcd 111-1 of' Murch 21, 20 17 (the''( ·0111rn hing
A grccmc111 ");

       WI IEREAS, on or about October 5. 20 17, PDV USA and PDVSA signed that certain
"Assignment a11d Assumption Consent Agreement To 'Consulting Agreement, Dated March 21,
2017"' (the "Assignment and Assumption Consent Agreement");

        WH EREAS, by its terms, the Assignment and Assumption Consent Agreement was
intended to be "construed as a novation or a release" of POV USA under the Agreement and
required the consent of lnteramerican;

       WH EREAS, Interamerican did not provide its consent, never executed the Assignment
and Assumption Consent Agreement, and objected to its terms;

         WHEREAS, as the Assignment and Assumption Consent Agreement was never fully
executed, it was not formed and did not become effective or transfer any rights, obligations or
liabilities to POVSA under the Consulting Agreement;

         WHEREAS, for the avoidance of doubt, in the event that any rights, obligations or
liabilities under the Consulting Agreement were transferred from POV USA to POVSA pursuant
to the Assignment and Assumption Consent Agreement, POVSA now seeks to rescind such
transfer and, if necessary, transfer such rights, obligations or liabilities back to POV USA;

          NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby agree
as follows:

        1.      Assignment and Assumption. POVSA hereby rescinds the Assignment and
Assumption Consent Agreement. To the extent any rights, obligations or liabilities under the
Consulting Agreement were previously transferred from POV USA to POVSA pursuant to the
Assignment and Assumption Consent Agreement, POVSA hereby transfers and assigns to POV
USA any such rights, obligations and liabilities to POV USA, and POV USA hereby accepts this
transfer and assignment. All other terms and conditions of the Consulting Agreement, including
any duly approved amendment or change order, shall continue and remain unchanged.

        2.     General. In the event any parts of this Rescission Agreement are rendered null or
void, those parts shall be severed, and the remaining agreement shall remain valid. This         { /
        Case 1:20-cv-03699-JGK Document 25-3 Filed 10/30/20 Page 3 of 3



Rescission Agreement shall be governed by the laws of the State of New York . This Rescission
Agreement may be executed in one or more counterparts, all of which shall be considered one
and the same agreement. Subject to the provisions hereto, this Rescission Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Parties hereto. Nothing herein
shall create a third-party beneficiary.



Petroleo3/1~ Vejzujl~, S.A.                                 PDV USA, Inc.

BY:/ffe,~
Narn-e:-=L-u-:-i-s _A_,_~-Pa_c_h--ec-=o:::....=-- -
Title: President Junta Administradora ad hoc
        de PDVSA                                            Title:   j) //LtC!o'3.   0P      ~_{)J J SA-
Date: October 30, 2020                                      Date:     /0/30 I"),,£) 2,,0 .
                                                                       I  I




                                                                                                      ..._;


                                                      -2-
                                                                                             '
                                                                                             l   IL
